DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/19 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations "the number average width", “the short widths”, “the aspect ratio” and “the crystallinity”.  There is insufficient antecedent basis for these limitation in the claim.
Claim 1 recites “thereof” in line 6.  It is unclear what claimed element is being referenced by “thereof”.  The Examiner suggests “thereof” be deleted and replaced with the specific claimed element.

Claim 3 recites the following limitations "the content” and “the carboxyl groups”.  There is insufficient antecedent basis for these limitation in the claim.
Claim 5 recites the following limitations "the content” and “the solid content”.  There is insufficient antecedent basis for these limitation in the claim.
Claim 15 recites “The dispersant for an electrode coating liquid according to claim 7” and “in the (e)”, which is indefinite.  Claim 7 recites “A power storage device”.  Claim 15 does not depend from claim 3 that contains “(e)”.  It appears claim 15 should depend from claim 3.
Claim 15 recites the following limitations "the (e)”, “the anionic functional group” and “the content”.  There is insufficient antecedent basis for these limitation in the claim.
Claim 16 recites the following limitations "A dispersant for an electrode”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the following limitations "the content” and “the solid content”.  There is insufficient antecedent basis for these limitation in the claim.
Claim 20 recites the following limitations "the content” and “the solid content”.  There is insufficient antecedent basis for these limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamato et al., US 2016/0319467 A1.
Yamato teaches a fine cellulose fiber composite containing fine cellulose fibers having a carboxyl group ((d) an anionic functional group) and an amine, the fine cellulose fibers being bound with the amine at the carboxy group to form a salt, wherein the fine cellulose fibers have a carboxy group content of 0.1 mmol/g or more (abstract).  The carboxy group content of the fine cellulose fibers is 0.1 mmol/g or more, preferably 0.4 mmol/g or more, more preferably 0.6 mmol/g or more, and even more preferably 0.8 mmol/g or more, from the viewpoint of allowing to stably finely pulverize, and binding with an amine to form a salt. In addition, the carboxy group content is preferably 3 mmol/g or less, more preferably 2 mmol/g or less, even more preferably 1 8 mmol/g or less, and even more preferably 1.5 mmol/g or less, from the viewpoint of improving handling property [0019]. The fine cellulose fibers satisfy the following:
(a) [0017] The average fiber size of the fine cellulose fibers constituting the fine cellulose fiber composite A usable in the present invention is preferably 0.1 nm or more, more preferably 0.2 nm or more, even more preferably 0.5 nm or more, even more preferably 0.8 nm or more, and still even more preferably 1 nm or more, from the viewpoint of producing a fine cellulose fiber composite having even fiber sizes. Also, the average fiber size is preferably 200 nm or less, more preferably 100 nm or less, even more preferably 50 nm or less, even more preferably 20 nm or less, even more preferably 10 nm or less, and still even more preferably 5 nm or less, from the viewpoint of sufficiently improving mechanical strength.

(c) [0023] The crystallinity of the fine cellulose fibers is preferably 30% or more, more preferably 35% or more, even more preferably 40% or more, and still even more preferably 45% or more, from the viewpoint of improving mechanical strength when contained in a resin to form a composite material. In addition, the crystallinity is preferably 95% or less, more preferably 90% or less, even more preferably 85% or less, and still even more preferably 80% or less, from the viewpoint of improving binding efficiency of ionic bonding. The crystallinity of the cellulose as used herein is a cellulose I crystallinity calculated according to Segal method from diffraction intensity values according to X-ray diffraction method.
The fine cellulose fiber composite can be used for an electric device or in a fine cellulose fiber composite dispersion [0001].

Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al., US 2016/0333116 A1 in view of Oomori et al., US 2014/0206798 A1.
Nakatani teaches dry solids of anionically modified cellulose nanofibers with good redispersion are provided by incorporating 5 to 300% by mass of a water-soluble polymer relative to the anionically modified cellulose nanofibers during the preparation 
Nakatani further teaches:
[0020] As used herein, the term "anionically modified cellulose nanofibers (anionically modified CNFs)" refers to fine fibers having a fiber width of about 4 to 500 nm and an aspect ratio of 100 or more that can be obtained by defibrating an anionically modified cellulose such as a carboxylated cellulose (also referred to as oxidized cellulose), carboxymethylated cellulose, phosphate ester group-containing cellulose or the like. See also the Examples for specific fiber properties.
[0022] Cellulose base materials for preparing the anionically modified cellulose include, for example, those derived from plant materials (e.g., wood, bamboo, hemp, jute, kenaf, farm wastes, cloth, pulp (softwood unbleached kraft pulp (NUKP), softwood bleached kraft pulp (NBKP), hardwood unbleached kraft pulp (LUKP), hardwood bleached kraft pulp (LBKP), softwood unbleached sulfite pulp (NUSP), softwood bleached sulfite pulp (NBSP), thermomechanical pulp (TMP), recycled pulp, waste paper, etc.), animal materials (e.g., Ascidiacea), algae, microorganisms (e.g., acetic acid bacteria (Acetobacter)), microorganism-producing products and the like, and any of them can be used. Preferably used are cellulose fibers derived from plants or microorganisms, more preferably cellulose fibers derived from plants.
[0025] As used herein, the term "carboxymethylated cellulose" as a kind of anionically modified celluloses used for the preparation of anionically modified CNFs 
[0027] When a carboxylated (oxidized) cellulose is used as an anionically modified cellulose in the present invention, the carboxylated cellulose (also referred to as oxidized cellulose) can be obtained by carboxylating (oxidizing) any one of the cellulose base materials by a known method. During the carboxylation, the carboxyl group content is preferably adjusted to, but not specifically limited to, 0.6 to 2.0 mmol/g, more preferably 1.0 mmol/g to 2.0 mmol/g based on the bone dry mass of the anionically modified cellulose nanofiber.
[0052] The dry solids of anionically modified CNFs of the present invention can be used as additives in various fields generally using additives such as foods, beverages, personal care products, cosmetics, medicaments, various chemical products, papermaking, civil construction, coatings, inks, coating compositions, agrochemicals, architecture, automobiles, chemicals for epidemic control, electronic materials, batteries, flame retardants, heat insulating materials, household goods, cleaning agents, water treatment, drilling fluids, neutral functional materials, spill control 
Nakatani does not explicitly teach the cellulose fibers satisfy “(c) cellulose I crystals are included and the crystallinity thereof is 70% or more and 95% or less”.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Nakatani teaches the starting cellulose material may be preferably a plant based material.   Oomori teaches for as starting natural cellulose, there can be used various types of wood pulps obtained from softwood, hardwood, etc., nonwood pulps obtained from kenaf, bagasse, straw, bamboo, cotton, seaweed, etc., cellulose obtained from sea squirts, cellulose produced by microbes, etc. Further, it is difficult for various gases and molecules to enter the inside of the cellulose crystals having many hydrogen bonds. Since the crystals are not loosened by the action of water (humidity), there can be obtained a dispersion of cellulose fibers having a high degree of crystallinity. The degree of crystallinity ranges from 50% to 99%, and is preferably as high as not less than 70%. In particular, cellulose 
Oomori discloses a composition for film formation comprising cellulose fibers.  A film-forming composition comprising at least cellulose fibers and a swollen inorganic compound is prepared. The method of preparing a cellulose dispersion comprises the steps of oxidizing cellulose, fibrillating the thus oxidized cellulose to prepare cellulose nanofibers, and adding a water-soluble polymer and inorganic particles to the dispersion containing the cellulose nanofibers.
Regarding claim 5, the concentration of the cellulose is not specifically limited, but preferably is 5% by mass or less [0028].  See also the Examples of Nakatani.  
Regarding claims 6-7, the dry solids of anionically modified CNFs of Nakatani can be used as additives in various fields generally using additives such as various chemical products, coatings, inks, coating compositions, agrochemicals, automobiles, electronic materials and batteries. Specifically, they can be used as thickeners, gelling agents, additives for coatings, additives for adhesives, water absorbing materials, water retention agents, moisturizing agents and structuring agents [0052].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727